Case 1:20-cv-03672-ABJ Document 9-1 Filed 01/22/21 Page 1 of 3

Exhibit A
Case 1:20-cv-03672-ABJ Document 9-1 Filed 01/22/21 Page 2 of 3

; K | KAISERDILLONwc

1099 14TH St. NW
8TH FLoor West
WASHINGTON, DC 20005
(202) 640-2850
WWW.KAISERDILLON.COM

VIA eFOIPA

Record/Information Dissemination Section
Attn: FOIPA Request

170 Marcel Drive

Winchester, VA 22602-4843

Re: Freedom of Information Act
Dear FOIA Officer:

This is a request under the Freedom of Information Act, 5 U.S.C. § 552. On behalf of our
firm’s client, Zackary Ellis Sanders, we hereby request the following records:

 

from January 2019 to the present.

 
 
 
 

e All records relating to

    

mcludes international law enforcement

including the Federal Bureau of Investigation (FBI). It has been widely
and the FBI work together to investigate

     

partners,
reported that the
cybercrime.
e Administrative staff manuals and instructions to staff regarding [nn from
January 2019 to the present.
e Records relating to Internet Protocol (IP) addresses provided by the
aed to the Federal Bureau of Investigation (FBI) as part Peace EE ene

January 2019 to the present.

 

 

fe rR RRR TSS OE EE

 
Case 1:20-cv-03672-ABJ Document 9-1 Filed 01/22/21 Page 3 of 3

e Records relating to the FBI’s investigation of the hidden service Bee]. from January
2019 to the present.*

Please include all correspondence related to the above requests, including tips and
information exchanged between the and the FBI, between the and the [iii
Ee in Miami, and between the in Miami and the FBI.

Our request for records and correspondence includes, but is not limited to, paper records,
electronic records, audiotapes, videotapes, photographs, data, correspondence, letters, emails
(including the to, from, cc, and bee fields), text messages, facsimiles, voicemail messages,
transcripts, and notes.

Please conduct a search of the Central Records System, including but not limited to the
Electronic Surveillance (ELSUR) Indices, the Physical Surveillance (FISUR) Indices, and the
Technical Surveillance (TESUR) Indices, for both main-file records and cross-reference records
of both HQ and all field offices for all relevant information. If previously released records are
available, then I request a rolling release consisting of.those records while additional records are
located and processed for release.

The requested documents will be made available to the general public, and this request is
not being made for commercial purposes.

Please supply the records without informing us of the cost if the fees do not exceed
$1000.00, which we agree to pay. If the fees for providing the records exceed $1000.00, please
let us know before you fill our request. I would prefer the request filled electronically, by e-mail
attachment if available or CD-ROM if not.

Thank you in advance for your anticipated cooperation in this matter. As provided by
law, we anticipate receiving a response to this request within twenty (20) working days. 5 U.S.C.
§ 552(a)(6)(A)(i). If you have any questions about handling this request you may reach us by
telephone at (202) 640-2850, or by email at jchong-smith@kaiserdillon.com and
jieffress@kaiserdillon.com.

Sincerely,

Lt CAS?

Jade ‘Chong-Smith
Jonathan Jeffress
Counsel for Zackary Ellis Sanders

 

 
